Citation Nr: 1412687	
Decision Date: 03/26/14    Archive Date: 04/08/14

DOCKET NO.  10-44 317A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to service connection for hematuria.  

2.  Entitlement to an initial rating higher than 10 percent for lumbar spondylosis.

3.  Entitlement to an initial rating higher than 20 percent for left shoulder degenerative joint disease, status post arthroscopy.  

4.  Entitlement to an initial rating higher than 10 percent for right ankle degenerative joint disease.  

5.  Entitlement to an initial rating higher than 10 percent  for left ankle degenerative joint disease.  

6.  Entitlement to an initial rating higher than 30 percent for posttraumatic stress disorder (PTSD).  

7.  Entitlement to an initial rating higher than 10 percent for osteoarthritis of the right shoulder acromioclavicular joint with rotator cuff pathology.

8.  Entitlement to a total disability rating based on individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  

The Veteran served on active duty from January 1980 to November 2008.  

These matters are before the Board of Veterans' Appeals (Board) on appeal of December 2008 and March 2011 rating decisions by a Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah, as part of the Benefits Delivery at Discharge (BDD) program.  

In January 2011, the Veteran revoked the Power of Attorney of Record.  He stated he wished to represent himself.  

In his January 2010 Notice of Disagreement, the Veteran specifically disagreed with not only the initial evaluation assigned for a left shoulder disability but also with the initial evaluation assigned for the right shoulder disability.  Although a September 2013 rating decision notes a new claim for an increased rating was filed for the right shoulder disability in January 2013, the filing of a Notice of Disagreement confers jurisdiction on the Board, and the next step is for the agency of original jurisdiction (AOJ) to issue a statement of the case.  See Manlincon v. West, 12 Vet. App. 238 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997).  Thus, the issue is reflected on the title page.  

Although the only issues certified on appeal to the Board are service connection for hematuria and initial higher ratings for lumbar spondylosis and PTSD, an April 2012 Decision Review Officer (DRO) decision reflects the Veteran's substantive appeal, received in November 2010, was accepted as timely following the issuance of the August 2010 Statement of the Case addressing not only those claims, but also claims for higher ratings for a left shoulder disability, a right ankle disability, and a left ankle disability.  Thus, the issues are reflected on the title page.  

A TDIU rating, whether expressly raised by a Veteran or reasonably raised by the record, is not a separate claim for benefits, but rather part of the adjudication of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The record raises the issue of entitlement to a TDIU.  Thus, the issue is reflected on the title page.  

The issues of service connection for hematuria, and initial evaluations higher than 30 percent for PTSD, higher than 10 percent for lumbar spondylosis, higher than 10 percent for osteoarthritis of the right shoulder, and a TDIU being remanded are addressed in the REMAND portion of the decision below and are REMANDED to the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1.  On January 29, 2013, prior to the promulgation of a decision in the appeal, the Veteran withdrew the appeal as to entitlement to an initial compensable rating for a left shoulder disability.  

2.  On January 29, 2013, prior to the promulgation of a decision in the appeal, the Veteran withdrew the appeal as to entitlement to an initial compensable rating for a right ankle disability.  

3.  On January 29, 2013, prior to the promulgation of a decision in the appeal, the Veteran withdrew the appeal as to entitlement to an initial compensable rating for a left ankle disability.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal as to entitlement to an initial compensable rating for a left shoulder disability have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

2.  The criteria for withdrawal of a Substantive Appeal as to entitlement to an initial rating higher than 10 percent for a right ankle disability have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

3.  The criteria for withdrawal of a Substantive Appeal as to entitlement to an initial rating higher than 10 percent for a left ankle disability have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 (2013).  In his January 2013 correspondence, the Veteran withdrew his appeal with respect to higher initial evaluations assigned for a left shoulder disability, a right ankle disability, and a left ankle disability.  Hence, there remain no allegations of errors of fact or law for appellate consideration on these issues.  Accordingly, the Board does not have jurisdiction to review the appeal, as it relates to these, and they are dismissed. 


ORDER

The appeal for entitlement to an initial higher rating for a left shoulder disability is dismissed.

The appeal for entitlement to an initial higher rating for a right ankle disability is dismissed.

The appeal for entitlement to an initial higher rating for a left ankle disability is dismissed.


REMAND

The November 2012 VA examination report reflects the Veteran's history of microscopic hematuria of unknown etiology during service.  Although the VA examiner noted laboratory test results in May 2012 included "moderate blood, 241 RBC," the examiner did not address the significance of the test results.  The examination report/opinion is inadequate.  

With respect to the increased rating claims, the August 2012 VA PTSD examination report reflects the Veteran reported for the examination but that he became uncooperative during the examination, precluding the examiner from completing the examination.  Refusal to cooperate with and/or failure to report for any scheduled VA examination without good cause shown may have adverse effects on a claim.  In light of the October 2012 private treatment record received, however, the Veteran is to be afforded another opportunity for VA PTSD examination.  

In a December 2008 rating decision, the RO assigned an initial 10 percent rating for the award of service connection for a right shoulder disability.  

A January 2013 Statement in Support of the Claim (VA Form 21-4138), indicates that the Veteran submitted "Letters of support" from his wife.  The letters are not associated with the record.  

The February 2011 VA examination report indicates that the Veteran has significant difficulty working and often leaves before he 'snaps.'  The TDIU rating issue must be remanded because the claims are inextricably intertwined and must be considered together.  Thus, a decision by the Board on the Veteran's TDIU rating claim would, at this point, be premature.  See Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc) (explaining that claims are inextricably intertwined where the adjudication of one claim could have a significant impact on the adjudication of another claim.). 

In January 2010, the Veteran submitted a notice of disagreement with the initial 10 percent rating assigned for a right shoulder disability.  The RO has not issued a Statement of the Case with respect to the issue of a higher initial rating for a right shoulder disability.  The claim must be remanded for issuance of a Statement of the Case.  See Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Associate the letters of support referenced in the Veteran's January 2013 correspondence with the record.  If the referenced letters are unavailable, such is to be reflected in the record.  

2.  Issue a Statement of the Case regarding the issue of entitlement to an initial rating higher than 10 percent for osteoarthritis of the right shoulder with rotator cuff pathology.  The issue is to be certified to the Board only if a timely substantive appeal is received.

3.  Return the record to the November 2012 VA hematuria examiner, if available, to include a copy of this remand.  The entire claim file (i.e., the medical records contained in Virtual VA, VBMS, CAPRI, and AMIE) must be reviewed by the examiner.  If the examiner does not have access to Virtual VA or VBMS, any relevant treatment records contained in those files that are not available on CAPRI or AMIE must be printed and associated with the paper claim file so they can be available to the examiner for review.  

The examiner is to address the significance of the laboratory test results reported on VA examination in November 2012, to include "moderate blood, 241 RBC."  Based on review of all the evidence of record, the examiner must provide an opinion regarding whether it is at least as likely as not that the hematuria had its onset in service or is otherwise related to service.  A clear rationale for all opinions must be provided with a discussion of the facts and medical principles involved. 

If the November 2012 VA examiner is unavailable, schedule the Veteran for another examination by an appropriately qualified medical professional who is to examine the Veteran and provide the above opinions. 

4.  Schedule the Veteran for a VA PTSD examination by an appropriate medical professional, other than the August 2012 VA examiner.  The claim file must be made available for review in conjunction with the examination.  

The examination report must include a detailed account of all manifestations of PTSD found to be present.  The examiner must describe how the symptoms of the service-connected PTSD affect the Veteran's social and industrial capacity, to include whether his service-connected disabilities preclude maintaining substantially gainful employment.  All necessary special studies or tests, including psychological testing, are to be accomplished.  

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

5.  Schedule the Veteran for a VA spine examination by an appropriate medical professional.  The entire claim file (i.e., the medical records contained in Virtual VA, VBMS, CAPRI, and AMIE) must be reviewed by the examiner.  If the examiner does not have access to Virtual VA or VBMS, any relevant treatment records contained in those files that are not available on CAPRI or AMIE must be printed and associated with the paper claim file so they can be available to the examiner for review.  

The examiner must identify all symptoms attributable to the Veteran's service-connected lumbar spine disability and report the range of motion measurements for the lumbar spine in degrees. 

The examiner must indicate whether, and, if so, to what extent, the Veteran experiences likely additional functional loss due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use of the lumbar spine; to the extent possible, the examiner must express such functional loss in terms of additional degrees of limited motion. 

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

6.  Then, readjudicate the appeal.  If any of the benefits sought remain denied, issue a Supplemental Statement of the Case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


